Since the 
Charter of the United Nations was adopted in San 
Francisco, the international community has made it a 
true act of faith in setting up a new international order 
based on the ideals and values that elevate human dignity 
and encourage sustainable development and solidarity 
among peoples. It is an honour for me to speak before 
the General Assembly, convened for nearly 70 years, 
to address key issues of justice, universal peace and 
security.

I take this opportunity to send Mr. Sam Kutesa 
my warmest congratulations on his election as the 
President of the General Assembly at its sixty-ninth 
session. His proven experience on international issues 
and the United Nations system is a guarantee of the 
success of the work that will be taken up at this session. 
He can be assured of the full cooperation of the Haitian 
delegation.

I commend the remarkable work of Secretary-
General Ban Ki-moon. I pay special tribute to him 
for his courage and commitment to the cause of peace 
worldwide. As humanitarian crises and conflicts 
between States threaten the stability and security of 
peoples of the world, the Secretary-General’s leadership 
has repeatedly demonstrated that there is always a 
way to resolve our differences through dialogue, 
understanding and mutual respect.

That is why I encourage the United Nations to 
continue to support the good relations between the 
parties on both sides of the Taiwan Strait and the 
peaceful and constructive approaches to establish 
lasting peace in East Asia and the East China Sea.

We in the Caribbean have chosen to take the path 
of dialogue with our neighbour to the east for the good 
of our two peoples and in order to preserve peace in 
the region. We believe in the power of dialogue. We 
are convinced that it is always necessary to engage 
in negotiation and productive discussions. We readily 
agreed to come to the negotiating table with our friends 
from the Dominican Republic to set out the real problens 
of mutual interest for the benefit of our two peoples 
and to resolve half-century-old misunderstandings. We 
welcome the fact that a number of agreements have 
been reached on issues that were not always easy to 
resolve. We hope to be able to continue on that path 
towards a better understanding between two States that 
share the same island.

Despite a challenging route, 70 years later it is clear 
that this common project that is the United Nations has 
lost nothing of its topicality and relevance. At a time when 
hotbeds of international tension persist, the enlightened 
Powers of our planet must unite to preserve peace, 
democracy, stability, human rights and development. 
In that context, in line with the new realities of this 
century, Haiti argues strongly for concrete progress in 
the negotiations for United Nations reform, particularly 
with regard to the enlargement of the Security Council 
to include new permanent members.

The example of inclusion must begin where the 
right to participation is a fundamental right expressed 
through the Charter of the United Nations. Our voice 
counts. Our leadership, being responsible, must be 
expressed through concrete and tangible actions when 
peace, the health of our environment and the health of 
our people are threatened. In that connection, I wish to 
pay tribute to our Cuban brothers, among other peoples 
of the world, who have supported African countries 
affected by Ebola.

As much as we have a moral responsibility to raise 
our voice against injustice whatever its origin, against 
fanaticism, to reject repression and violence in all its 
forms and to fight discrimination and prejudices that 
hinder solidarity among peoples, we also have an 
obligation to recognize and encourage efforts to unite 
people.

The legitimacy and credibility of the United 
Nations depends upon its ability to act quickly and 
respond effectively in recognizing the added value of 
each Member State. More than ever, problems must 
be addressed pragmatically. That is an urgent matter 
in these times of political tensions on a global scale 
and of the spread of some diseases that are just as 
devastating. Moreover, the international community 
is greatly challenged by the resurgence of a brutal and 
fanatical international terrorism in a new form. The 
United Nations is and remains today our best defence 
against those challenges through respect for the dignity 
of peoples and through the participation and inclusion 
of everyone.

Allow me to present the situation in my country, 
the Republic of Haiti.

The Haitian people are at a decisive turning point 
in their long march in search of stability, democracy 
and progress, towards the consolidation of democratic 
institutions established 27 years ago with the adoption 
of the 1987 Constitution. After more than two decades 
punctuated by disasters of all kinds, Haiti has made 
undeniable progress over the past three years in 

terms of consolidating democracy and the rule of law, 
strengthening its institutions and protecting human 
rights, reducing poverty and laying the foundations 
for sustained growth and long-lasting development. 
We are aware that the road that should lead Haiti to 
socioeconomic stability is still long. However, the 
obstacles, however daunting they may be, are not 
insurmountable.

In terms of security, the situation has improved 
to the point where Haiti has become one of the safest 
countries in the Caribbean. The Government has made 
great efforts to strengthen the professionalism of the 
Haitian National Police. I maintain and reaffirm my 
stance on the need for a gradual and orderly withdrawal 
of United Nations troops from Haitian soil. That 
process has in fact already commenced, along with 
the strengthening of the operational capacity of the 
National Police of Haiti, which will allow it to take 
over from the forces of the United Nations Stabilization 
Mission in Haiti.

I wish to make a plea for better coordination of 
the work of United Nations agencies with national 
institutions and for taking into account the real needs 
of the country.

With regard to education, 70 per cent of pupils 
in the first two years of primary school receive a 
free education. For the first time in Haiti, 5 per 
cent of the gross domestic product is earmarked for 
education. Today, the net school enrolment rate has 
increased significantly. We are working hard to reach 
the Millennium Development Goals, which are set at 
100 per cent in this regard, as the Assembly knows.

In the area of health, we have stepped up efforts to 
reduce the incidence of diseases such as AIDS, malaria 
and vector-borne diseases. The significant increase in 
health centres across the country has improved access 
to care and led to a reduction in maternal and infant 
mortality. Maternal mortality fell from 350 to 157 per 
100,000 live births per 100,000. Through our Ministry 
of Health, we were able to build and rehabilitate more 
than 200 health facilities. And to strengthen governance 
in health, we are committed to the ongoing training of 
our health professionals so they can provide better care 
and services. With regard to cholera, while assuming 
our duty to our fellow citizens, Haiti calls for a decisive 
commitment from the United Nations to contribute to 
the National Plan for the Eradication of Cholera.

With regard to the economy, major reforms have 
been put in place to improve the business environment. 
The increased flow of foreign capital and the number of 
tourists visiting our country are tangible evidence of the 
improving business climate in Haiti. We are resolutely 
focused on our goal of making Haiti an investment 
destination, not a humanitarian destination.

On the political front, Haiti will conduct free, 
honest and transparent elections as soon as possible 
for the renewal of democratic and constitutional 
institutions. That is a necessary step. Democratic rules 
require it, and I will uphold republican principles until 
the end. As Head of State, guarantor of the stability of 
institutions, I have spared no effort to find consensus 
among all parties and institutions involved in the 
organization of legislative and municipal elections. 
Despite the discrepancies, in the spirit of Jean-Jacques 
Dessalines, I am confident that together we will arrive 
at such consensus. I look forward to bringing my 
fellow citizens together around the table to provide that 
harmonious area marked by the purest ideals that the 
Haitian people have established for themselves, ideals 
that we remain firmly committed to.

I would like to reiterate the support of the Republic 
of Haiti to the fight that the United Nations is leading 
to eradicate poverty. While waiting for the summit to 
be held next year in which Member States will decide 
on the post-2015 development agenda, I can already 
express the confidence of my Administration in the 
sustainable development goals intended to replace the 
Millennium Development Goals.


The world currently has enormous resources. 
Our challenge is to find effective ways and means to 
ensure that they are distributed in an equitable and just 
manner. I remain convinced that our commitment to 
reduce poverty and inequality throughout the world is 
necessary. It is in that spirit that the Republic of Haiti 
joins the international community to contribute its part 
to meet that challenge. It is suitable, therefore, that we 
heighten the effectiveness of the Organization and give 
it the necessary and sufficient resources in the exercise 
of that mission.

Our goal is for that truly to become the basis of 
a system of security and collective solidarity that is 
able to ensure the rule of law and to preserve peace and 
international security; a system able to prioritize basic 
freedoms and human rights; a system able to promote 
strong growth that is careful to respect the environment 


and development that responds to current needs without 
risking the future of generations to come. It is up to us, 
on the eve of the seventieth anniversary of the Charter 
of the United Nations, to transmit that new spirit, so 
indispensable to the promotion and defense of the 
universal values of which we are the custodians.
